Case 4:18-cv-00474-ALM Document 569-1 Filed 03/24/20 Page 1 of 6 PageID #: 42137



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     INNOVATION SCIENCES, LLC,
               Plaintiff,
          v.                                              Civil Action No.4:18-cv-00474-ALM
                                                          Consolidated Lead Case
     AMAZON.COM, INC., ET AL.,
              Defendants.
     INNOVATION SCIENCES, LLC,
               Plaintiff,
          v.                                              Civil Action No.4:18-cv-00475-ALM
                                                          Member Case
     RESIDEO TECHNOLOGIES, INC.,
               Defendant.
     INNOVATION SCIENCES, LLC,
               Plaintiff,
          v.                                              Civil Action No.4:18-cv-00476-ALM
                                                          Member Case
     HTC CORPORATION,
               Defendant.


                  [PROPOSED] SIXTH AMENDED SCHEDULING ORDER

          The Court enters this order which controls disposition of this consolidated actions

 pending further order of this Court. The following actions shall be completed by the date

 indicated.1 The Court enters this amended scheduling order due to the unprecedented difficulties

 and challenges presented by the COVID-19 pandemic.



               April 2, 2020             Summary judgment reply briefs, and sur-replies to
                                         objections to any expert, including Daubert motions.

              April 16, 2020             Summary judgment sur-reply briefs

               May 15, 2020              Video Deposition Designations due. Each party who

 1
  If a deadline falls on a Saturday, Sunday or a legal holiday as defined in Fed. R. Civ. P. 6, the
 effective date is the first federal court business day following the deadline imposed.

                                                    1
Case 4:18-cv-00474-ALM Document 569-1 Filed 03/24/20 Page 2 of 6 PageID #: 42138



                                       proposes to offer a deposition by video shall serve on all
                                       other parties a disclosure identifying the line and page
                                       numbers to be offered. All other parties will have seven
                                       calendar days to serve a response with any objections and
                                       requesting cross examination line and page numbers to be
                                       included. Counsel must consult on any objections and only
                                       those that cannot be resolved shall be presented to the
                                       court. The party who filed the initial Video Deposition
                                       Designation is responsible for preparation of the final
                                       edited video in accordance with all parties’ designations
                                       and the court’s rulings on objections.

             May 15, 2020              Motions in limine due.
                                       File Joint Final Pretrial Order (See
                                       www.txed.uscourts.gov). Exchange Exhibits and deliver
                                       copies to the court. At this date, all that is required to be
                                       submitted to the court is a hyperlinked exhibit list on disk
                                       (2 copies) and no hard copies.
                                       If Parties will be requesting daily copy of the transcript
                                       during trial, they must notify the Court’s court reporter, Jan
                                       Mason, at Jan_Mason@txed.uscourts.gov, by this date.

             May 29, 2020              Responses to motions in limine due.
                                       File objections to witnesses, depositions extracts, and
                                       exhibits, listed in pre-trial order. This does not extend the
                                       deadline to object to expert witnesses. If numerous
                                       objections are filed, the court may set a hearing prior to
                                       docket call.
                                       File Proposed Jury Instructions and Form of Verdict (or
                                       Proposed Findings of Fact and Conclusions of Law).

    June 24, 2020 (subject to Court     Final Pretrial Conference at 9:00 a.m. at the Paul Brown
               approval)                United States Courthouse located at 101 East Pecan Street
                                        in Sherman, Texas.

                 TBD                   Jury selection and trial at 10:00 a.m. at the Paul Brown
                                       United States Courthouse located at 101 East Pecan Street
                                       in Sherman, Texas.

  The Court’s modifications to P.R. 3-1 and P.R. 3-3 are set out below:
         P.R. 3-1(g):    If a party claiming patent infringement asserts that a claim element is a
         software limitation, the party needs only to identify the elements as a software limitation
         in its initial compliance with P.R. 3-1, but does not need to identify where such limitation

                                                   2
Case 4:18-cv-00474-ALM Document 569-1 Filed 03/24/20 Page 3 of 6 PageID #: 42139



        is met in the Accused Instrumentality. At the latest, the party opposing a claim of patent
        infringement shall produce source code within 30 days of the initial P.R. 3-1 disclosures.
        After receipt of the source code for the Accused Instrumentality, the party is permitted
        60 days to supplement P.R. 3-1 disclosure to identify, with specificity, the source code
        of the Accused Instrumentality that allegedly satisfies the software claim elements. The
        party claiming patent infringement shall identify, on an element-by-element basis for
        each asserted claim, what source code of each Accused Instrumentality allegedly
        satisfies the software limitations of the asserted claim elements. Any such agreements
        shall be submitted to the court in camera. This is not an invitation for the party opposing
        a claim of patent infringement to delay in producing source code. P.R. 3-1(g) does not
        allow Plaintiff the opportunity to modify or amend any non-software claim contentions.


        Defendants are reminded that they have the obligation to produce source code possessed
        by third parties, if they have the right of control over this code. See Sensormatic Elecs.
        Corp. v. WG Sec. Prods., Inc., 2006 WL 5111116, at *1 (E.D. Tex. Feb. 9, 2006). Within
        seven days after Plaintiff identifies any elements as software limitations in initial
        compliance with P.R. 3-1, Defendants shall produce the source code is within their
        possession, custody, and control. To the extent that source code is not within a particular
        Defendant’s possession, custody, and control, that Defendant shall notify Plaintiff and
        file with the court declarations and/or affidavits from its representative(s) and counsel
        attesting to the scope of the search and documents and source code produced in
        compliance with this Order. These declarations and/or affidavits shall also state with
        particularity all efforts made to acquire documents and source code from any company
        affiliated with or having a relationship with that Defendant to manufacture or distribute
        any accused product. That Defendant also must turn overall documents relevant to its
        corporate relationship with these companies. Upon receipt of such notification,
        Plaintiff shall immediately begin the subpoena process to obtain the source code at
        issue. If, upon a showing that the above requirements have been fulfilled and source code
        still cannot be obtained from a third party before a deadline, the court may entertain a
        request for extension of that deadline.




                                                  3
Case 4:18-cv-00474-ALM Document 569-1 Filed 03/24/20 Page 4 of 6 PageID #: 42140



         P.R. 3-3(e): If a party claiming patent infringement exercises the provisions of P.R. 3-
         1(g), the party opposing a claim of patent infringement may serve, not later than 30 days
         after receipt of a P.R. 3-1(g) disclosure, supplemental “Invalidity Contentions” that
         amend only those claim elements identified as software limitations by the party claiming
         patent infringement.

                                    SCOPE OF DISCOVERY

         Modification. Taking into account the needs of the case, the amount in controversy, the
  parties’ resources, the importance of the issues at stake in the litigation, and the importance of
  the proposed discovery in resolving the issues, the Court modifies the parameters of discovery
  in the following respects. See Fed. R. Civ. P. 26(b)(2).


         Disclosure. The parties are reminded of the requirement, set out in this court’s Initial
  Order Governing Proceedings, to have already disclosed, without awaiting a discovery request,
  information in addition to that required by Fed. R. Civ. P. 26, including names of persons likely
  to have, and documents containing, information “relevant to the claim or defense of any party.”
         If there are any questions about whether information is “relevant to the claim or defense
  of any party” review Local Rule CV-26(d). A party that fails to timely disclose any of the
  information required to be disclosed by order of this court or by the Federal Rules of Procedure,
  will not, unless such failure is harmless, be permitted to use such evidence at trial, hearing or in
  support of a motion.


         Electronic Discovery. The parties shall produce information in searchable TIFF format,
  unless the parties agree otherwise.


         Source Code Preservation. Defendants shall maintain full and complete copies of all
  previous iterations of source code.
         The parties are excused from the pretrial disclosure requirements set forth in Federal
  Rule of Civil Procedure 26(a)(3) as such disclosure is cumulative of this Court’s pre-trial order
  procedures.




                                                    4
Case 4:18-cv-00474-ALM Document 569-1 Filed 03/24/20 Page 5 of 6 PageID #: 42141



                                     DISCOVERY DISPUTES

         In the event the parties encounter a discovery dispute, no motions to compel may be filed
  until after the parties fulfill the “meet and confer” requirement imposed by this Court’s Local
  Rule CV-7(h). If the parties are unable to resolve the dispute without court intervention, the
  parties must then call the Court’s chambers to schedule a telephone conference regarding the
  subject matter of the dispute prior to filing any motion to compel. After reviewing the dispute,
  the Court will resolve the dispute, order the parties to file an appropriate motion, or direct the
  parties to call the discovery hotline.


         A magistrate judge is available during business hours to immediately hear discovery
  disputes and to enforce provisions of the rules. The hotline number is (903) 590-1198. See Local
  Rule CV-26(e).


                                            COMPLIANCE

         A party is not excused from the requirements of this scheduling order by virtue of the
  fact that dispositive motions are pending, the party has not completed its investigation, the party
  challenges the sufficiency of the opposing party’s disclosure or because another party has failed
  to comply with this order or the rules.


         Failure to comply with relevant provisions of the Local Rules, the Federal Rules of Civil
  Procedure or this order may result in the exclusion of evidence at trial, the imposition of
  sanctions by the Court, or both. If a fellow member of the Bar makes a just request for
  cooperation or seeks scheduling accommodation, a lawyer will not arbitrarily or unreasonably
  withhold consent. However, the Court is not bound to accept agreements of counsel to extend
  deadlines imposed by rule or court order. See Local Rule AT-3(j).



                                               TRIAL

         The deadlines for pre-trial matters, such as exchanging exhibits, and objections, are
  intended to reduce the need for trial objections, side-bar conferences, and repetitive presentation
  of evidentiary predicates for clearly admissible evidence. Counsel should be familiar with the


                                                   5
Case 4:18-cv-00474-ALM Document 569-1 Filed 03/24/20 Page 6 of 6 PageID #: 42142



  evidence display system available in the courtroom. Copies of exhibits which will be handed to
  witnesses should be placed in a three ring binder, with an additional copy for the court. (To make
  it easy to direct the witness to the correct exhibit while on the stand, Plaintiff should use a dark
  colored binder such as black or dark blue. Defendant should use a light colored binder such as
  white, red, or light blue.) Alternatively, if exhibits have been scanned and will be presented via
  a computer projection system, be sure there is a way for the court to view or read them separately
  so as to be able to understand motions and objections.


         Counsel are responsible for informing their clients and witnesses about courtroom dress
  requirements and protocol, such as silencing pagers and phones, and not chewing gum, reading
  newspapers, or eating.


                                        OTHER MATTERS

 1.     Please note the amendments to the Local Rules regarding motion practice. If a document
        filed electronically exceeds ten pages in length, including attachments, a paper copy of the
        filed document must be sent contemporaneously to the undersigned’s chambers in
        Sherman. See Local Rule CV-5(a)(9). Courtesy copies over twenty pages long should be
        bound to the left.


 2.     Any reply or sur-reply must be filed in accordance with Local Rule CV-6 and Local Rule
        CV-7(f). The parties are reminded that “[t]he court need not wait for the reply or sur-reply
        before ruling on the motion.” Local Rule CV-7(f) (emphasis added).




                                                    6
